Order entered February 26, 2014




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01333-CV

                      ROUGH CREEK MANAGEMENT, L.L.C.,
                  CARY PLATT, AND PAUL BOCCAFOGLI, Appellants

                                               V.

                        DONNA WEISS, INDIVIDUALLY, AND
             AS NEXT FRIEND OF JORDAN WEISS, A MINOR CHILD, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-09-05554

                                           ORDER
       Before the Court is appellee Donna Weiss’s February 19, 2014 motion for release of the

oral argument audiotape. Appellants Rough Creek Management, L.L.C., Cary Platt, and Paul

Boccafogli do not oppose the motion.


       The Court DENIES appellee’s February 19, 2014 motion for release of the oral argument

audiotape.


                                                      /s/   DOUGLAS S. LANG
                                                            JUSTICE